United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1817
                         ___________________________

                          Westridge Place Apartments LP

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Veronica Delph

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: November 20, 2018
                             Filed: December 3, 2018
                                  [Unpublished]
                                  ____________

Before KELLY, GRASZ, and STRAS, Circuit Judges.
                            ____________

PER CURIAM.

     Veronica Delph appeals after the district court1 remanded to state court an
unlawful-detainer action she attempted to remove to federal court under 28 U.S.C.


      1
        The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas.
§§ 1441 and 1443. We have jurisdiction only to the extent the removal was based on
§ 1443. See 28 U.S.C. § 1447(d). Exercising that limited authority, we conclude that
the district court’s remand was proper because Delph failed to show sufficient grounds
to support her invocation of § 1443. In order to remove under § 1443(1), the party
must show reliance on a law providing for equal civil rights stated in terms of racial
equality. Neal v. Wilson, 112 F.3d 351, 355 (8th Cir. 1997). “Removal is warranted
only if it can be predicted by reference to a law of general application that the
defendant will be denied or cannot enforce the specified federal rights in the state
courts.” Georgia v. Rachel, 384 U.S. 780, 800 (1966). Delph has failed to make that
showing here, as she has not plausibly alleged an inability to enforce a federal right
in state court. She is likewise unable to satisfy the requirements of § 1443(2) because
she is not a federal officer or agent. See City of Greenwood v. Peacock, 384 U.S. 808,
824 (1966) (section 1443(2) “confers a privilege of removal only upon federal officers
or agents and those authorized to act with or for them in affirmatively executing duties
under any federal law providing for equal civil rights”); Bauer v. Transitional Sch.
Dist. of St. Louis, 255 F.3d 478, 481 (8th Cir. 2001) (federal civil rights statutes do
not “deputize anyone seeking to exercise a right thereunder” for removal purposes).
Accordingly, we affirm. See 8th Cir. R. 47B.
                          ______________________________




                                          -2-